                                                                                                                    ---·----· ·----·--·-----,

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                FILED
                                        UNITED STATES DISTRICT Co                                               MAR 0 5 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A
                                   v.                                (For Offenses Committed
                    KIN CHIEN SIETO ( 1)
                                                                        Case Number:         3: l 8-CR-03266-MMA

                                                                     Paul Allen Barr
                                                                     Defendant's Attorney
REGISTRATION NO.                   71537298
D-
THE DEFENDANT:
fZI   pleaded guilty to count(s)          Two of the Indictment

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                         Nature of Offense                                                               Number(s)
18 USC 545; 18:2                        Smuggling/Importation Contrary to Law; Aiding and Abetting                            2




     The defendant is sentenced as provided in pages 2 through                 4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

fZI Count(s)      Remaining counts dismissed                               dismissed on the motion of the United States.

 fZI Assessment: $100.00 imposed

 fZI Fine waived               D Forfeiture pursuant to order filed                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HONORABLE MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                3: 18-CR-03266-MMA
      AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                     KIN CHIEN SIETO (1)                                                                           Judgment - Page 2 of 4
      CASE NUMBER:                   3: I 8-CR-03266-MMA

                                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
Five (5) years

     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
            substance abuse. (Check, if applicable.)
IXl         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
IXl
            Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
       or restitution that remains unpaid at the commencement of the term of probation in accordance with the Schedule of Payments set forth
       in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.


                                              STANDARD CONDITIONS OF PROBATION
       I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer:
       4)     the defendant shall support his or her dependents and meet other family responsibilities:
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       I 0)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
       13)    as directed by the probation officer. the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                 3: 18-CR-03266-MMA
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:            KIN CHIEN SIETO ( 1)                                                   Judgment - Page 3 of 4
CASE NUMBER:          3: 18-CR-03266-MMA

                                SPECIAL CONDITIONS OF PROBATION

   1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
      Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
      contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
      for revocation; the defendant shall warn any other residents that the premises may be subject to searches
      pursuant to this condition.

   2. May enter or reside in the Republic of Mexico with permission of the court or probation officer, and
      comply with both United States and Mexican immigration law requirements.

   3. Report vehicles owned or operated, or in which you have an interest, to the probation officer.




                                                                                           3: 18-CR-03266-MMA
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

  DEFENDANT:             KIN CHIEN SIETO (1)                                                   Judgment - Page 4 of 4
  CASE NUMBER:           3: l 8-CR-03266-MMA

                                             RESTITUTION


 The defendant shall pay restitution in the amount of    $1,500.00              unto the United States of America.

 Pay restitution in the amount of $1,500.00 to PROFEPA through the Clerk, U.S. District Court. Payment of
 restitution shall be forthwith. During any period of incarceration the defendant shall pay restitution through the
 Inmate Financial Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter,
 whichever is greater. The defendant shall pay the restitution during his supervised release at the rate of $25.00
 per month. These payment schedules do not foreclose the United States from exercising all legal actions,
 remedies, and process available to it to collect the restitution judgment.

 Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
 Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
 after the change occurs.




 The Court has determined that the defendant      does not    have the ability to pay interest. It is ordered that:
     The interest requirement is waived




                                                                                                3: 18-CR-03266-MMA
